Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/21 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/968530, filed 1/3/20, is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2018/0202776) in view of DeCarlo (2017/0157482).
	Re Claim 1,
	Huang discloses a training device (Fig 1) comprising: 
	a mobile unit; a drive operatively connected to the at least one mobile unit, wherein the drive is configured to move the at least one mobile unit in at least two mutually perpendicular directions; a controller operatively connected to the drive, wherein the controller is configured to control the drive (Fig 1-2, ¶¶0010, 0021-0023, 0025, 0029, 0033-0034; the platform may be a vehicle adapted to operate over a ground surface in any direction, further, the self-propelled platform included a circuit that can control the movement); and 
	Huang is silent on the training device configured to simulate a teammate of a quarterback, wherein the at least one mobile unit comprises a target at which the quarterback can throw a football. However, DeCarlo teaches the training device configured to simulate a teammate of a quarterback, wherein the at least one mobile unit comprises a target at which the quarterback can throw a football (Fig 13, ¶0109; a user 1304 throwing a football is considered as a quarterback, a target 1302). DeCarlo further teaches such a configuration provides an optimal training experience simulating real world in game variable movement (¶0015). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of DeCarlo into the training system of Huang in order to provide an optimal training experience simulating real world in game variable movement.
	Re Claim 2,
	Huang discloses the at least one mobile unit further comprises a target sensor, wherein the target sensor is configured to detect whether the target is hit (Fig 1-2, ¶¶0023, 0025, 0029) but is silent on a football thrown by the quarterback towards the target. However, DeCarlo teaches a football thrown by the quarterback towards the target (Fig 13, ¶0109). See claim 1 for motivation.
	Re Claim 3,
	Huang discloses a target signal device associated with the target, wherein activation of the target signal device includes transmission of at least one of a visual signal or audio signal perceptible by the user (Fig 4, ¶¶0023-0025) but is silent on the quarterback. However, DeCarlo teaches the quarterback (Fig 13, ¶0109). See claim 1 for motivation. 
	Re Claim 4,
	Huang discloses at least one of: a target frame; two rods spaced apart; or a strikeable panel (Fig 1-2, ¶¶0010, 0021-0023, 0025).
	Re Claim 5,
	Huang discloses a target frame, and wherein the target sensor is configured to detect whether the projectile has passed through the target frame (¶¶0023-0025) but is silent on the football thrown by the quarterback. However, DeCarlo teaches the football thrown by the quarterback (¶0109). See claim 1 for motivation.
	Re Claims 6, 17, 18,
	Huang discloses a goal signal device coupled to the target sensor, wherein the goal signal device is configured to signal whether the target is hit and wherein activation of the goal signal device includes transmission of at least one of a visual signal or audio signal (¶¶0023-0025) but is silent on the quarterback throwing the football. However, DeCarlo teaches the quarterback throwing the football (Fig 13, ¶0109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of DeCarlo into the training system of Huang in order to provide real time feedback to the user.
	Re Claims 7, 13, 
	Huang discloses an interface unit operatively connected to the at least one mobile unit and/or the controller through at least one of a cable connection, a wireless communication link, a wireless network, Bluetooth, or a mobile network (¶¶0010, 0023).
	Re Claims 8, 14, 15,
	Huang discloses all limitations as set forth above including the robotic platform is programmable but is silent on an input interface, and wherein the input interface comprises a plurality of plays selectable by a user of the interface unit to be performed by the at least one mobile unit. However, DeCarlo teaches the robot may be controllable by a coach's instructions, or preprogrammed routine to direct the thrower, i.e., a plurality of plays selectable by a user of the interface unit to be performed by the at least one mobile unit (¶0109). See claim 1 for motivation. 
	Re Claim 10,
	Huang discloses all limitations as set forth above including a location sensor operatively connected to the controller and/or the at least one mobile unit, wherein the location sensor is configured to detect the location of the user (¶¶0023-0025, 0028) but is silent on the quarterback. However, DeCarlo teaches the quarterback (¶0109). See claim 1 for motivation.
	Re Claim 16,
	Claim is substantially similar to claim 1 and included modified elements of moving the at least one mobile unit autonomously along at least one of a predetermined, semi-predetermined, or non-predetermined path of motion (Fig 1-2, ¶¶0010, 0021-0023, 0025, 0029, 0033-0034). See claim 1 for rejection on other limitations and motivation.

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2018/0202776) in view of DeCarlo (2017/0157482), further in view of Bayduke (2005/0272534).
	Re Claims 9, 19,
	Huang as modified by DeCarlo discloses all limitations as set forth above but is silent on the target is rotatable about a vertical axis of rotation. However, Bayduke teaches the target is rotatable about a vertical axis of rotation (Fig 14, ¶0062). Bayduke further teaches such a configuration teaches the quarterback how to maneuver a football over or around the figures of the device simulating the defensive line (¶0011). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bayduke into the training system of Huang as modified by DeCarlo in order to teache the quarterback how to maneuver a football over or around the figures of the device simulating the defensive line.

Claim(s) 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2018/0202776) in view of DeCarlo (2017/0157482), further in view of Pepe (2017/0266530).
	Re Claims11, 20,
	Huang as modified by DeCarlo discloses all limitations as set forth above including the quarterback throws the ball at the target but is silent on measuring the speed of the projectile thrown by the user. However, Pepe teaches measuring the speed of the projectile thrown by the user (Fig 6, ¶0050). Pepe further teaches such a configuration improves fundamental shooting skills (¶0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Pepe into the training system of Huang as modified by DeCarlo in order to improve the user’s throwing skill.

Allowable Subject Matter
Claims 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715